IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                FILED
                                                               April 17, 2012
                              No. 10-61008
                           Conference Calendar                 Lyle W. Cayce
                                                                    Clerk

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

v.

SAMUEL PAUL PETTIS,

                                        Defendant-Appellant


Cons. w/ No. 10-61009


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee
v.

LARRY SHOUMAKER,

                                        Defendant-Appellant


               Appeals from the United States District Court
                  for the Northern District of Mississippi
                         USDC No. 2:09-CR-156-1
                          USDC No. 1:10-CR-7-1
                                      No. 10-61008
                                    c/w No. 10-61009

Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
       In these consolidated appeals, Samuel Paul Pettis and Larry Shoumaker
appeal the sentences imposed following their convictions for possession with
intent to distribute cocaine base. They argue that the district court erred in
failing to retroactively apply the Fair Sentencing Act of 2010, thereby adversely
affecting the mandatory minimum sentences to which they were exposed.
       This argument is foreclosed by United States v. Tickles, 661 F.3d 212, 215
(5th Cir. 2011), petitions for cert. filed (Dec. 15, 2011) (No. 11-8023) and (Dec. 27,
2011) (No. 11-8268), which held “that the penalties prescribed by the FSA do not
apply to federal criminal sentencing for illegal conduct that preceded the FSA’s
enactment.” Although the Supreme Court has recently granted certiorari in two
Seventh Circuit cases that held that the FSA does not apply retroactively, our
precedent is nevertheless binding. See United States v. Lopez-Velasquez, 526
F.3d 804, 808 n.1 (5th Cir. 2008).
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2